Citation Nr: 1730100	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  10-44 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Robert W. Legg, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran had active duty service from November 2005 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In July 2011, the Veteran and his now spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The Board remanded the instant matter in March 2013 and September 2015.  As will be discussed herein, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Veteran currently has several other issues pending before the AOJ.  Specifically, the issues of entitlement to increased ratings for migraine headaches and a traumatic brain injury were most recently remanded by the Board in December 2016 for additional development.  A review of the record indicates that the AOJ is in the process of undertaking such development; however, a supplemental statement of the case has not been issued and the issues have not been recertified to the Board.  Under these circumstances, the Board presently declines jurisdiction over these issues and they will be addressed in a later decision, if otherwise in order

Similarly, the Board notes that a July 2016 rating decision granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) effective May 21, 2015.  Thereafter, in January 2017, the Veteran entered a notice of disagreement as to the propriety of the assigned effective date of the award of TDIU.  Although a statement of the case has not yet been issued, according to the Veterans Appeals Control and Locator System, the claim is still being developed by the AOJ. As a result, the Board declines jurisdiction over this issue until such time as an appeal to the Board is perfected. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS paperless file, there is a separate electronic (formerly Virtual VA) file associated with the Veteran's claim.  A review of the entirety of the file reveals that additional documents were added after the issuance of the July 2016 supplemental statement of the case.  However, the documents are irrelevant to the issue on appeal.  Therefore, there is no prejudice to the Veteran in the Board proceeding with a decision on the current issue at this time.


FINDING OF FACT

There is clear and unmistakable evidence that the Veteran's bilateral hearing loss pre-existed his entrance to active duty, and did not permanently increase in severity beyond the natural progression during active duty.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by April 2009 and June 2009 letters, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
 
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records (STRs), post-service VA and private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also provided VA examinations in July 2009 and July 2013, and an addendum opinion was obtained in October 2015.  The Board finds that the audiological examinations and October 2015 addendum opinion are sufficient evidence for deciding the claim.  In this regard, such opinion is predicated on a review of the record, to include the Veteran's statements, his STRs, and post-service audiological examinations, and the examiner provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in July 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the July 2011 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his hearing loss, the type and onset of symptoms, and his contention that his in-service noise exposure caused his hearing loss.  Therefore, not only was the issue "explained...in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Further, the Board subsequently remanded the appeal for procurement of outstanding records and a new examination with an etiological opinion based, in part, on the Veteran's hearing testimony.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board may proceed to adjudicate the claim based on the current record.

Furthermore, the Board finds there has been substantial compliance with the Board's March 2013 and September 2015 remand directives and no further action in this regard is necessary.  See D'Aries, supra.  In this regard, in March 2013, the Board remanded the appeal for procurement of VA treatment records dated after March 2009 and to afford the Veteran a new VA examination to determine the nature and etiology of his bilateral hearing loss.  Subsequently, VA treatment records dating through June 2016 have been associated with the record and the Veteran was afforded a VA examination in July 2013.  Thereafter, in September 2015, the Board remanded the appeal again for procurement of an addendum opinion regarding the etiology of the Veteran's bilateral hearing loss, which was obtained in October 2015.  Therefore, the Board finds that there has been substantial compliance with the Board's March 2013 and September 2015 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

When an issue is raised as to whether the disorder claimed by a veteran pre-existed service, the governing law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders "noted" at the time of examination, acceptance, and enrollment into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)).  This statutory provision is referred to as the "presumption of soundness."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012). 

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C.A. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby, 1 Vet. App. At 227).  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304 (b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304 (b)(1).

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not "noted" on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012); Bagby, 1 Vet. App. at 227; see also 38 C.F.R. 
§ 3.304(b) ("[o]nly such conditions as are recorded in examination reports are considered as noted.").  Specific to claims for service-connection for hearing loss, the Court has held that to be "noted" on entry into service, the auditory thresholds must meet those outlined in 38 C.F.R. § 3.385.  See McKinney v. McDonald, 28 Vet. App. 15 (2016).  

The presumption of soundness is only rebutted where the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service.  See Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  The two parts of this rebuttal standard are referred to as the "preexistence prong" and the "aggravation prong."  Horn, 25 Vet. App. at 234.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.R.F. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that he has bilateral hearing loss that was caused by his exposure to excessive noise during his military service from engine noise and due to proximity to a flight line.

The Board erroneously stated in the September 2015 remand that the record did not contain any audiometric findings associated with the Veteran's October 2005 entrance examination.  Indeed, the Veteran's October 20, 2005, entrance examination documented bilateral hearing acuity as follows:

Oct. 2005
HERTZ

500
1000
2000
3000
4000
6000
RIGHT
35
10
10
10
10
15
LEFT
35
15
10
5
5
15

Thereafter, the Veteran's STRs reveal that he denied experiencing hearing loss in an August 18, 2008, report of medical history.  Shortly thereafter, on August 26, 2008, he was treated for complaints of diminished hearing.  At that time, he denied difficulty understanding speech, earaches, or discharge from the ears, and endorsed exposure to loud noise from flight lines and the like.  Following audiometric testing performed at that time, the treating clinician noted the presence of mild sensorineural hearing loss at 500 Hertz in each year that had been stable since 2005.  Specifically, testing revealed bilateral hearing acuity as follows:

Aug. 2008
HERTZ

500
1000
2000
3000
4000
6000
RIGHT
35
15
10
10
10
10
LEFT
35
15
15
5
15
10

Except for the reading in the left ear at 4000 Hertz, the 2008 audiogram differs by no more than 5 decibels in any frequency from the results of the October 2005 entrance examination and, at 6000 Hertz, the Veteran's hearing seemed to have improved by 5 decibels bilaterally.  Subsequently, in October 2008, apparently based on the Veteran's August 2008 audiogram, he was assigned a "2" rating for his hearing under the PULHES profile system, indicating his hearing was adequate for retention.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran's capacity and stamina ("P"); upper extremities ("U"); lower extremities ("L"); hearing ("H"); eyes ("E"); and psychiatric condition ("S"); assessed on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

In May 2009, shortly after his separation from service, the Veteran underwent audiological testing at a VA medical center, which revealed low frequency sensorineural hearing loss.  However, hearing loss for VA purposes was not noted, nor was it documented several months later during a VA examination conducted in July 2009.  

However, based on the Veteran and his wife's subjective reports of hearing loss, the Board remanded the claim in March 2013 in order to afford him a VA examination so as to determine the nature and etiology of his claimed bilateral hearing loss.  As such, the Veteran underwent a VA examination in July 2013, at which time he was noted to have bilateral hearing loss for VA purposes.  As to the etiology of the Veteran's hearing loss, the examiner opined that it was less likely than not that such was caused by his military service.  In support thereof, the examiner noted that the Veteran's "enlistment hearing test showed a low frequency hearing loss with normal mid to high frequencies."  She further observed that, while an audiogram was not performed in conjunction with the Veteran's separation from service, the July 2009 VA examination report revealed "no significant threshold shift from entrance."  Next, the examiner specifically stated that the Veteran's bilateral hearing loss pre-existed service and was not aggravated by service as indicated by the lack of a significant shift following separation from service.

However, as the Board explained in its September 2015 remand, the July 2013 opinion was inadequate for adjudication purposes as the examiner failed to state whether the Veteran's hearing loss clearly and unmistakably existed prior to service and was not aggravated therein.  Accordingly, an addendum opinion was obtained in October 2015.  At such time, the July 2013 examiner opined that there was clear and unmistakable evidence that the Veteran's bilateral hearing loss pre-existed service and did not undergo an increase in its underlying pathology during service.  Regarding her opinion that the Veteran's hearing loss pre-existed service, the examiner referenced the October 20, 2005, audiogram, which showed a threshold of 35 decibels at 500 Hertz in both ears, and was conducted 21 days prior to the Veteran's entrance into service.  In support of her position that there was clear and unmistakable evidence that the Veteran's pre-existing bilateral hearing loss was not aggravated during service, the examiner noted that the August 2008 audiogram and a July 2009 audiogram showed similar findings to those contained in the October 2005 audiogram report and the Veteran's hearing acuity at 500 Hertz had only changed by 5 decibels.  She specifically stated that a 5 decibel change in thresholds is within the range of normal test/retest variability and, therefore, the pre-existing hearing loss was not aggravated by the Veteran's military service.

As stated previously, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for active military service, except as to defects, infirmities, or disorder noted at the time of the examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  The term "noted" denotes only such disorder that are recorded in examination reports, and for hearing loss, such is only "noted" if the loss meets the levels prescribed under 38 C.F.R. § 3.385.  The presumption of soundness attaches only where there has been an induction examination during which the disorder about which the veteran later complains was not detected.  See Bagby, supra.  In the instant case, while some hearing loss was noted in the Veteran's October 20, 2005 entrance examination, said hearing loss did not meet the levels prescribed under 38 C.F.R. § 3.385 and can thus, not be considered "noted."  Consequently, the presumption of soundness attaches and may only be rebutted where the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service.  In the instant case, the Board finds that such presumption of soundness is rebutted and the Veteran's bilateral hearing loss was not aggravated by service.

As an initial matter, the July 2013/October 2015 VA examiner opined that there was clear and unmistakable evidence that the Veteran's bilateral hearing loss existed prior to service.  Furthermore, such opinion is supported by the October 2005 audiogram.  Additionally, the same examiner found that such pre-existing disorder clearly and unmistakably was not aggravated by service.  

In this regard, the Board notes that the contemporaneous evidence of record supports the October 2015 VA examiner's opinion.  Specifically, following audiometric testing performed in January 2007, a clinician specifically noted there was no significant threshold shift since the Veteran's October 2005 audiometric testing.  Furthermore, the Veteran was assigned a "2" rating assessing his hearing loss under the PULHES profile system based on the 2008 audiogram that almost mirrored the 2005 audiogram.  See Odiorne, supra. 

Here, the Board notes that the Veteran reported in an August 2013 submission that his October 2005 entrance audiogram was not reliable as he was told by his drill instructor not to press the button to acknowledge hearing sounds until a "little bit" after the test began.  The Board finds this statement is not supported by the evidence of record.  Specifically, as noted by the July 2013/October 2015 VA examiner, the other in-service audiograms of record show findings very similar to the October 2005 audiogram, especially at the level of 500 Hertz, the level at which hearing loss was noted.  Additionally, the Veteran did not make this report until August 2013, over four years after his separation from service and only after the July 2013 VA examination report noted that his hearing loss existed prior to service.  Based on the foregoing, the Board finds the Veteran's post-service reports that the 2005 audiogram results are unreliable less persuasive than the objective medical evidence of record and the contemporaneous medical records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the Veteran are factors that the Board can consider and weigh against a Veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

Furthermore, the July 2013/October 2015 VA examiner found that the Veteran's current bilateral hearing loss, which clearly and unmistakably existed prior to service, clearly and unmistakably did not undergo an increase in its underlying pathology during service.  The examiner reasoned that any significant pathologic change during military service in the Veteran's hearing acuity would have been reflected in a significant threshold shift, which was not documented in the Veteran's audiograms, either in service or for some months after.  

In this regard, the Board places great probative weight on the July 2013/October 2015 VA examiner's opinion that there was clear and unmistakable evidence that the Veteran's bilateral hearing loss existed prior to service and was not aggravated by service.  Specifically, such opinion was predicated on a full review of the record, to include the Veteran's statements, his STRs, and post-service records.  Moreover, the opinion considered all of the pertinent evidence of record, to include the statements of the Veteran; provided a complete rationale, relying on and citing to the records reviewed; and the examiner offered clear conclusions with supporting data, as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary medical opinion of record. 

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that he, as well as his wife, are competent, as lay people, to attest to factual matters of which they have first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Additionally, lay assertions may serve to support a claim for service connection by demonstrating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan, 451 F.3d at 1336; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In the instant case, although the Veteran and his wife are competent to report bilateral hearing loss prior to, during, and since service, the Board finds that they are not competent to offer an opinion as to whether his bilateral hearing loss was aggravated during service since he does not possess the requisite medical knowledge to offer such an opinion.  Specifically, the determination that hearing loss has worsened beyond the natural progression as a result of any instance of the Veteran's military service involves knowledge of the impact of such activities on the internal structure of the ear.  Therefore, as such is a complex medical question, the Veteran and his wife are not competent to offer an opinion as to whether his bilateral hearing loss was aggravated as a result of his military service and, therefore, his opinion is nonprobative.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Based on the foregoing, the Board finds there is clear and unmistakable evidence that the Veteran's bilateral hearing loss pre-existed his entrance to active duty, and did not permanently increase in severity beyond the nature progression of the disease during active duty.  Consequently, service connection is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


